Case 1:20-cr-00262-DLF Document 11 Filed 11/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF COLUMBIA Holding a Criminal
Term

Grand Jury Sworn in on November 13, 2020

UNITED STATES OF AMERICA :  CRIMINALNO.
v. : MAGISTRATE NO.: 20-MJ-0226
ANTONIO MALACHI BRYANT, : - VIOLATION:

: 18 U.S.C. § 922(g)(1)
: (Unlawful Possession of a Firearm and
Defendant. 3 Ammunition by a Person Convicted of a
: Crime Punishable by Imprisonment for a
Term Exceeding One Year)

: FORFEITURE: 18 U.S.C. § 924(d),
: - 21 U.S.C. § 853(p) and 28 US.C. § 2461(c)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about November 9, 2020, within the District of Columbia, ANTONIO MALACHI
BRYANT, knowing he had previously been convicted of a crime punishable by imprisonment for
aterm exceeding one year, in the Circuit Court for Charles County, Maryland, Criminal Case Nos.
08K 13000077, and 08K 11000500, did unlawfully and knowingly receive and possess a firearm,
that is, a Bersa Firestorm-Pro, 9mm semi-automatic pistol, and did unlawfully and knowingly
receive and possess ammunition, that is, 9mm ammunition, which had been possessed, shipped
and transported in and affecting interstate and foreign commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
United States Code, Section 922(g)(1))
ov Case 1:20-cr-00262-DLF Document 11 Filed 11/24/20 Page 2 of 2

FORFEITURE ALLEGATION

l. Upon conviction of the offense alleged in Count One of this Indictment, the
defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)
and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in or
used in the knowing commission of the offense, including but not limited to a Bersa Firestorm-
Pro, 9mm semi-automatic pistol and 9mm ammunition.

2. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) __ has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value, or

(e) has been commingled with other property that cannot be subdivided without

difficulty;
the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the _— described above, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

FOREPERSON.

Adel VLdne GPR

Attorney of the United States in
and for the District of Columbia.
